IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0157
                               Filed April 19, 2017


IN THE INTEREST OF S.G. and J.G.-P.,
Minor children,

S.P., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Woodbury County, Mary L. Timko,

Associate Juvenile Judge.



       The mother appeals from the juvenile court’s order terminating her

parental rights to her children. AFFIRMED.



       Zachary S. Hindman of Mayne, Arneson, Hindman, Hisey & Daane, Sioux

City, for appellant mother.

       Thomas J. Miller, Attorney General, and Gretchen Witte Kraemer,

Assistant Attorney General, for appellee State.

       Joseph W. Kertels of Juvenile Law Center, Sioux City, guardian ad litem

for minor children.



       Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                             2


POTTERFIELD, Presiding Judge.

         The mother appeals from the juvenile court’s order terminating her

parental rights to her children, J.G.-P. and S.G., born in 2010 and 2012,

respectively.1      The mother maintains there was not clear and convincing

evidence the children could not be returned to her care at the time of the

termination hearing and termination is not in the children’s best interests.

I. Background Facts and Proceedings.

         The Iowa Department of Human Services (DHS) and the juvenile court

first became involved with this family in 2011, when the mother—then sixteen

years old—was adjudicated delinquent for committing the acts of interference

with official acts and minor in possession of alcohol. J.G.-P. was already almost

one year old, and soon thereafter, the mother became pregnant with S.G. The

mother was struggling with her mental health and was having difficulties in her

relationship with the children’s father. At the time, the mother lived with her

mother, who was also lacking stability and appeared to have difficulty providing

for the basic needs of the mother and her siblings.

         S.G. was born in June 2012, and both children were adjudicated children

in need of assistance (CINA) in October 2012.

         The mother received and engaged in some services, including finding a

home for the family, working toward a high-school-equivalent degree, and

learning parenting and planning skills. The children remained with their parents

and they appeared to be healthy and well cared for.



1
    The father’s parental rights were also terminated. He does not appeal.
                                         3


       At a dispositional review hearing in February 2014, the mother reported to

the court that she had ended her relationship with the children’s father because

she suspected he was using illegal drugs again. At the time, the mother was not

employed and had not been attending school. The court indicated that over the

next six months, it expected the mother to continue to seek employment,

complete her education, maintain stability in her housing, and provide medical-

insurance coverage for the children.

       The State filed an application for removal in July 2014, claiming the

mother had been avoiding contact with DHS and had been driving without a

license. The mother had apparently moved to California with the children without

telling DHS or the court, and it had been a number of months since she had

made contact.2 Both children were removed from the mother’s care and placed

in the custody of DHS for placement in foster care on August 12, 2014.

       In the months following the children’s removal from her care, the mother

was inconsistent in attending visits with the children. She reported she did not

have a job, admitting that she lost it because she “just stopped going.”

Additionally, the mother blamed the department for removing her children and

stated she “needed her children back to keep her out of trouble.” The mother did

not have housing of her own, and she was not receptive to admonitions from the

court reminding her of things she needed to do to have the children returned; the




2
  At the termination hearing, the mother continued to maintain that she went with the
maternal grandmother on a visit to California so the children could meet their great-
grandparents. The mother maintained she always intended to return to Iowa with the
children. When she was asked why she applied for benefits in California, the mother
claimed she did it because her mother told her to.
                                         4


mother maintained she had done everything she needed to do. At a dispositional

review hearing in February 2015, the court stated it

       needs to see honesty and consistency from [the mother]. The
       court needs to see [her] being on time for every visit. The court
       needs to see [the mother] achieving employment as well as
       diligently and consistently working on her GED. The court needs
       to find that [she] has maintained stability in her housing situation in
       that she is the only one residing in that home and that no one else,
       including any other family members besides [J.G.-P.] and [S.G.],
       stay in that home overnight or reside therein. The court needs to
       have verification that [the mother] is able to provide medical
       coverage for the children and their medical and dental needs are
       met.

       In July 2015, the mother admitted to being pregnant with her third child.

At a hearing, the court noted that she failed to return phone calls or texts from

service providers, missed visits, and remained unemployed.          Also, the court

noted the mother had been receiving services for a number of years, and found,

“[The mother] is unable to demonstrate much stability in her own life. At this

point, the case is ripe for a permanency hearing.”

       A permanency hearing took place in October 2015, and the court noted

the mother had made “remarkable progress in her willingness to accept guidance

and make the necessary changes to follow through with the family case plan and

expectations.” The mother had located new housing, was working part-time,

participating in a program to learn job skills, and making strides in completing her

high-school-equivalent degree. The mother had also been consistent with her

visits with the children and demonstrating parenting techniques she had learned.

Because of the progress she had made, the State, guardian ad litem (GAL), and

DHS social worker all agreed the mother should be given additional time to work

toward reunification. Still, the juvenile court warned the mother that, “given the
                                                 5


history of this case, this would be the last opportunity she may have to have the

children placed with her.” Visitations were supposed to begin increasing time

spent in the mother’s home.

          Also in October 2015, the mother gave birth to her third child by cesarean

section.3 The mother got a very serious infection following the procedure, and

she was largely unable to comply with the service plan until mid-December 2015.

          Still, in mid-January 2016, the children began a transition plan, where the

children were to go to daycare at the foster family’s during the day and then stay

at the mother’s home at night. However, the mother did not take the children to

the foster parents’ home; instead, she kept the children home with her and she

missed school. Due to her absences, she was discharged from the educational

program. In mid-February, a service provider made an unannounced visit to the

mother’s house, and a man was sleeping on the mother’s couch. It appeared to

the provider that the man was living in the mother’s apartment because what

appeared to be the man’s clothing was in the living room. The mother was not

supposed to have anyone else living in the home with her and the children. The

mother admitted the man was the father of her youngest child, but she

maintained he was not living with her and never had. Additionally, around the

same time, DHS learned the mother had not been taking the children to their

therapy appointments while they were in her care. A few days later, on February

16, 2016, DHS removed the children from the mother’s care for the second and

final time. According to the social worker, when the children were removed, S.G.

expressed she was afraid at the mother’s house and asked the worker to call the

3
    This child is not at issue in this appeal.
                                           6


foster mother. J.G.-P told the worker he had wanted to see his foster mother but

his mother would not take him there.

       The mother filed a motion entitled, “Motion to Return Children to Mother”

on March 9, 2016. In it, she maintained there was not sufficient or adequate

reason for the children’s removal from her care by DHS. She argued the children

should be allowed to bond with their new sibling.

       In March, when the worker was talking to the children, S.G. described

“bad people” as the man that hit and was mean to her mother. J.G.-P. stated

that a man and woman hit his mother using their hands and his mother had

pushed them out the door and locked it. The children also told the therapist

about a “scary man that came and yelled and stole things.” At the termination

hearing, the mother testified the youngest child’s father “was being disrespectful,

so [she] told him to get out. . . . [A]nd [she] just gave him all his stuff and told him

don’t come back anymore. [She] kicked him out.” When the mother was then

asked again if the man had been living or staying with her, she stated he “never

does” but she gave him “[w]hatever he had. The little things, like his shirts and

his backpack that he carried.”

       At the April 2016 permanency review/modification hearing the mother’s

motion was considered.       Additionally, the social worker reported the children

were suffering emotionally due to continued visits with the mother. The worker

requested that the visits be left to the discretion of DHS, the GAL, and the

children’s therapist. The court found the request was reasonable and ordered

future visits to be discretionary.
                                        7


       In May, the social worker stopped by the mother’s home, and the mother

refused to let her into the apartment.      The social worker believed that she

smelled drugs coming from the apartment, and the mother was asked to submit

to drug testing. The mother refused. She later testified that she had not been

doing drugs and explained her refusal by stating that she did not believe DHS

had the right to ask her to test.

       The State filed the petition to terminate the mother’s rights to J.G.-P. and

S.G. in June 2016. The termination hearing took place over three days, one

each in July, September, and November 2016.

       At the July hearing, the mother testified that she had not been to therapy

in a number of months, and she no longer believed she needed it because she

was not “sixteen years old anymore.” She was two weeks into her third job of the

year, and her testimony about those jobs—where she was employed, when, and

for how many hours—was at odds with her testimony at earlier hearings. The

mother was no longer pursuing her high-school-equivalent degree.               The

children’s therapist also testified. She stated that the children appeared to be

bonded with their mother but not attached. She explained the distinction as

follows:

              A bond is generally described as having that—that caring
       feeling about somebody that you have been close with, like a
       parent to a child or, um, a parent to a family member, a child with a
       family member, a child with a sibling. Attachment is more
       developed over time as in having their needs met. A child will go to
       a person that they are attached with to get basic needs met.

The therapist also reported that in a recent session—since the children had

returned to the foster parents’ home—S.G. had indicated she was sad and did
                                        8


not want to leave her foster mother, while J.G.-P. had indicated that he wanted to

keep seeing his mother, but he wanted to live with the foster parents.

      At the September hearing date, the mother had another new job that she

was a “few weeks” into. She testified she was already planning on leaving that

job for better paying employment elsewhere. She testified that she had lost her

previous job after the July hearing date because she was sad and did not go to

work. Since the previous hearing, she had started attending therapy again. She

was not actively pursuing a high-school-equivalent degree, and she did not

intend to restart the program anytime soon.

      The juvenile court terminated the mother’s parental rights to both children

pursuant to Iowa Code section 232.116(1)(e) and (f) (2016).

      The mother appeals.

II. Standard of Review.

      We review the termination of parental rights de novo. In re D.W., 791
N.W.2d 703, 706 (Iowa 2010).

III. Discussion.

      The juvenile court terminated the mother’s parental rights pursuant to

section 232.116(1)(e) and (f). We may affirm the court’s order on any ground we

find supported by the evidence, see D.W., 791 N.W.2d at 707, and here we

consider whether the statutory grounds have been met under subsection (f). The

mother maintains the State did not prove by clear and convincing evidence that

the children could not be returned to her care at the time of the termination

hearings. See Iowa Code § 232.116(f)(4); see also In re C.B., 611 N.W.2d 489,

495 (Iowa 2000) (“At the time of the termination hearing, there was clear and
                                       9


convincing evidence the children could not be returned to the care of [the

parent].”).

       The mother maintains the children can be returned to her care; she

focuses on the progress she has made since DHS first became involved with the

family. We acknowledge the mother had made some progress, but we also note

that DHS had been involved with the family for approximately five years at the

time the mother’s rights were terminated. The mother had still failed to meet a

number of the goals established to improve stability for the children. The mother

did not complete any of the educational programs in which she enrolled, and she

had given up trying to obtain a high-school-equivalent degree.         She had

maintained the same home for over a year before the termination, but it also

appeared she had allowed at least one other individual to live with her—in

violation of the court’s expectations. According to the mother’s testimony, by

September 2016, she had left three different jobs since January 2016, and she

intended to leave her then-current employment as well. The mother lost at least

one of the jobs because she “got sad” and quit going. This occurred almost

immediately after the mother decided she no longer needed—and did not plan to

attend—therapy. The mother maintained she was able to care for the children

full-time, but when they were returned to her care for an “extended visit,” the

mother quit attending the education program in which she was enrolled, refused

to take the children to daycare, and failed to take the children to their therapy

appointments.    Additionally, during that approximately three-week visit, the

children witnessed a “scary man” who yelled at and may have struck the mother.

The children were distressed enough by the event to tell both the social worker
                                         10


and their therapist about it. The mother argues she is better equipped to care for

the children than she was at the beginning of the case. But the statutory time

period set by the legislature has passed; in fact, the children had been out of the

home over two years by the last date of the termination hearing. See Iowa Code

§ 232.116(1)(f)(3) (setting the time period for the length of the time a child over

four has been removed from their parents care at “twelve of the last eighteen

months, or for the last twelve consecutive months and any trial period at home

has been less than thirty days”); see also C.B., 611 N.W.2d at 495 (“Once the

limitation period lapses, termination proceedings must be viewed with a sense of

urgency.”). And we are still not confident the mother has the protective capacity

or the stability to provide a safe home for the children.

       The mother also maintains termination of her parental rights is not in the

best interests of the children. The mother maintains she has a “powerful bond”

with the children. As we noted above, as the children’s therapist testified, the

children did share a bond with their mother, but they were attached to their foster

parents. At the time of the termination hearing, the children had lived with the

foster parents for over two years—about half of S.G.’s life.        Both children

expressed to the therapist that they did not want to leave their foster mother,

while J.G.-P had even expressed that he wanted to live with the foster mother

and visit the mother. The children are bonded with the mother, but she cannot

meet their needs regarding stability and permanency.          Termination of the

mother’s parental rights is in the children’s best interests.     See Iowa Code

§ 232.116(2) (“The court shall give primary consideration to the child’s safety, to

the best placement for furthering the long-term nurturing and growth of the child,
                                        11


and to the physical, mental, and emotional condition and needs of the child.”);

see also In re J.E., 723 N.W.2d 793, 801 (Iowa 2006) (Cady, J., concurring

specially) (“A child’s safety and the need for a permanent home are now the

primary concerns when determining a child’s best interests.”).

       The mother has not argued that any of the permissive factors in section

232.116(3) weigh against termination of her rights, and we do not find that any

are compelling.    See In re A.M., 843 N.W.2d 100, 113 (Iowa 2014) (stating

factors are permissive, not mandatory); see also In re P.L., 778 N.W.2d 33, 39

(Iowa 2010) (“Finally, before terminating a parent’s parental rights, the court must

consider if any of the [permissive factors] contained in section 232.116(3) allow

the court not to terminate.”).

       We affirm the termination of the mother’s parental rights to both S.G. and

J.G.-P.

       AFFIRMED.